       Case 2:19-cv-00105-MHT-JTA Document 81 Filed 05/28/21 Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                 )
                                           )
           Plaintiff,                      )
                                           )
  v.                                        ) CIVIL ACTION NO. 2:19-cv-105-MHT-JTA
                                           )
KAY IVEY, et al.,                          )
                                           )
           Defendants.                     )

                                  ORDER ON MOTION

        Upon consideration of the motion for leave to file a motion to dismiss filed by

Defendants Ivey and Head on May 27, 2021 (Doc. 78), and as such action is not warranted

at this time, it is

        ORDERED that this motion is DENIED. Defendants Ivey and Head are advised

that the court may at the appropriate time reconsider this motion and consider their

response(s) to contain such a motion.

        DONE this 28th day of May, 2021.



                              _____________________________________
                              JERUSHA T. ADAMS
                              UNITED STATES MAGISTRATE JUDGE
